J-S02021-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DEVIN BRAMHALL                          :
                                         :
                   Appellant             :   No. 1485 EDA 2020


     Appeal from the Judgment of Sentence Entered October 30, 2019,
             in the Court of Common Pleas of Chester County,
          Criminal Division at No(s): CP-15-CR-0000576-2019.


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY KUNSELMAN, J.:                         Filed: May 20, 2021

      Devin Bramhall appeals from the judgment of sentence entered

following his guilty plea. Upon review, we affirm.

      On October 25, 2018, in Honey Brook Borough, Chester County,

Pennsylvania, Bramhall had an A.R.-15 assault rifle in his possession and

transferred it to another person for $700 cash. Because of a prior conviction

for an offense enumerated in 18 Pa.C.S.A. § 6105, Bramhall was prohibited

from possessing or transferring a firearm. He was arrested and charged.

      On October 30, 2019, Bramhall pled guilty to one (1) count of

possession of firearm prohibited in violation of 18 Pa.C.S.A.§ 6105(a)(1). As

a result, the Commonwealth agreed not to pursue convictions for other related

offenses. That same day, the trial court sentenced Bramhall to the agreed
J-S02021-21



upon sentence of four (4) to eight (8) years of incarceration. During the plea

agreement and sentencing, Bramhall was represented by counsel.

      On November 7, 2019, Bramhall filed a counseled post-sentence motion

to withdraw his guilty plea and for the appointment of conflict counsel (the

"counseled post-sentence motion"). Therein, Bramhall merely asserted that

he was innocent and that his guilty plea was unknowing and involuntary. A

month later, Bramhall filed a similar, untimely, pro se post-sentence motion

to withdraw his guilty plea and requested the appointment of conflict counsel

(the "pro se post-sentence motion"). Bramhall reiterated the claims stated in

his prior motion and additionally claimed that he was coerced into entering his

guilty plea, because defense counsel failed to investigate an alibi and was

unprepared for trial. He further claimed that counsel told him he probably

would be convicted at trial and receive a harsher sentence. As a result, he

pled guilty.

      On December 16, 2020, conflict counsel was appointed. After a hearing

on Bramhall’s counseled post-sentence motion, the court denied his request

to withdraw his guilty plea.

      Bramhall filed this timey appeal. The trial court and Bramhall complied

with Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Bramhall raises a single issue for our consideration:

      1. Whether the [c]ourt erred in denying the [m]otion to
      [w]ithdraw [g]uilty plea erroneously concluding that [Bramhall]
      was not coerced into pleading guilty, due to the lack of trial
      readiness and ineffectiveness of his trial/plea counsel?


                                     -2-
J-S02021-21



Bramhall’s Brief at 7.

      We review this issue with the following in mind. It is well-settled that

the decision of whether to permit a defendant to withdraw a guilty plea is

within the sound discretion of the trial court. Commonwealth v. Unangst,

71   A.3d   1017,   1019   (Pa.   Super.   2013)   (quotation   omitted);   see

Commonwealth v. Broaden, 980 A.2d 124, 128 (Pa. Super. 2009) (noting

that we review a trial court's order denying a motion to withdraw a guilty plea

for an abuse of discretion), appeal denied, 992 A.2d 885 (2010).

      Although no absolute right to withdraw a guilty plea exists in

Pennsylvania, the standard applied differs depending on whether the

defendant seeks to withdraw the plea before or after sentencing.       When a

defendant seeks to withdraw a plea after sentencing, he “must demonstrate

prejudice on the order of manifest injustice.” Commonwealth v. Yeomans,

24 A.3d 1044, 1046 (Pa. Super. 2011). In Commonwealth v. Prendes, 97

A.2d 337, 352 (Pa. Super. 2014), impliedly overruled on other grounds by

Commonwealth v. Hvizda, 116 A.3d 1103, 1106 (Pa. 2015), we explained

that a defendant may withdraw his guilty plea after sentencing “only where

necessary to correct manifest injustice.” Prendes, 97 A.3d at 352 (citation

omitted). Thus, “post-sentence motions for withdrawal are subject to higher

scrutiny since the courts strive to discourage the entry of guilty pleas as

sentence-testing devices.” Commonwealth v. Flick, 802 A.2d 620, 623 (Pa.

Super. 2002).




                                     -3-
J-S02021-21



         “Manifest injustice occurs when the plea is not tendered knowingly,

intelligently, voluntarily, and understandingly.” Commonwealth v. Kpou,

153 A.3d 1020, 1023 (Pa. Super. 2016) (citation omitted). In determining

whether a plea is valid, the court must examine the totality of circumstances

surrounding the plea.       Id.    “Pennsylvania law presumes a defendant who

entered a guilty plea was aware of what he was doing, and the defendant

bears the burden of proving otherwise.” Id.

         Bramhall claims that the trial court erred in denying his request to

withdraw his guilty plea.       Specifically, he argues that he was coerced into

taking a guilty plea because his counsel was not prepared for the impending

trial.    Bramhall’s Brief at 9.        According to Bramhall, counsel failed to

investigate evidence of an alibi prior to trial and did not request a continuance.

Id. at 10-12. Consequently, Bramhall was afraid he would lose at trial and

receive a much longer sentence than that offered under the plea. Id. at 12.

Bramhall felt he had no choice but to enter the plea. Id.

         Essentially, Bramhall claims he involuntarily entered into his guilty plea

due to the ineffective assistance of counsel.1 A plea that was allegedly entered

into unknowingly or involuntarily due to counsel’s lack of trial readiness,

____________________________________________


1 We observe that this issue was not raised specifically in his counseled motion
to withdraw his guilty plea, upon which the trial court ruled. However, because
it was raised in his pro se motion and addressed during the hearing, we decline
to find waiver. Notwithstanding this, as we discuss herein, consideration of
plea counsel’s ineffectiveness would be premature at this juncture.



                                           -4-
J-S02021-21



including counsel’s failure to investigate a potential alibi, sounds in

ineffectiveness. See Commonwealth v. Johnson, 966 A.2d 523, 535 (Pa.

2009). Thus, this question must be raised via an ineffective assistance of

counsel claim on collateral review, not on direct appeal from the judgment of

sentence.   See Commonwealth v. Kehr, 180 A.3d 754, 760 (Pa. Super.

2018) (concluding that whether defendant’s choice to enter guilty plea was

knowing and voluntary given counsel’s deficient advice must be raised as an

ineffective assistance of counsel claim).

      Our Supreme Court has held that “[t]he general rule of deferral to PCRA

review remains the pertinent law on the appropriate timing for review of

claims of ineffective assistance of counsel . . . . ”      Commonwealth v.

Holmes, 79 A.3d 562, 563 (Pa. 2013). This rule precludes the trial court from

considering a motion to withdraw a guilty plea on the basis of ineffectiveness

of counsel. It further precludes this Court’s ability to review such a decision

on direct appeal. See Kehr, 180 A.3d at 760. In light of this, we conclude

that the trial court appropriately considered Bramhall’s motion strictly on the

basis of whether Bramhall entered into his guilty plea knowingly, voluntarily,

and intelligently, without considering whether plea counsel was ineffective.

      Here, the trial court found that Bramhall entered into his plea

knowlingly, voluntarily, and intelligently. The trial court explained:

      [A]n examination of the October 30, 2019 sentencing transcript
      and the written plea agreement clearly demonstrates that
      [Bramhall] entered into a knowing, voluntary and intelligent plea.
      He admitted his guilt under oath, admitted to facts sufficient to
      support the plea, understood the potential range of sentences for

                                     -5-
J-S02021-21


       the crime of person not to possess a firearm as a felony of the
       second degree, that he was forfeiting his right to a jury trial and
       further to require the Commonwealth to prove his guilt beyond a
       reasonable doubt, that he forfeited the right to confront witnesses
       that the Commonwealth would call to present evidence against
       him and that he was striping himself of the presumption of
       innocence.

       [Bramhall] further stated that no one forced him or threatened
       him in any manner to get him to plead guilty to this offense and
       he is pleading guilty because he is guilty. [Bramhall] was further
       informed that by entering into the guilty plea he waived and
       abandoned all motions and all other rulings made by the Court.
       [Bramhall] further acknowledged that he reviewed the guilty plea
       colloquy with counsel and initialed and signed the document
       indicating the rights he was giving up by entering into the guilty
       plea. He testified that he had enough time to review the document
       and was satisfied with the legal representation he received. As
       such, [Bramhall] does not meet the manifest injustice standard as
       set forth in Commonwealth v. Kehr, 180 A.3d 754 (Pa. Super.
       2018). He is bound by the written and oral statements provided
       to the [c]ourt during the entry of his negotiated plea.
       Consequently, [Bramhall’s] boilerplate assertion to the contrary is
       [belied] by the record.

Trial Court Opinion, 8/28/20, at 4-5.

       Based upon our review of the record and the trial court’s explanation,

we conclude that the trial court did not abuse its discretion in denying

Bramhall’s post-sentence motion to withdraw his guilty plea.        The record

demonstrates that Bramhall’s plea was entered knowingly, voluntarily, and

intelligently.2

       Judgment of sentence affirmed.



____________________________________________


2 Bramhall may raise his ineffectiveness claims on collateral review by filing
a petition under the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.

                                           -6-
J-S02021-21



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/21




                          -7-